DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jie Yang (Reg. No. 77,665) on 03/10/2021. 

The application has been amended as follows: 
Claims 7-20. (Cancelled) 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“when the intelligent shopping cart is in a stationary state, values collected by the weight sensor are all started with “st”, and the collected values can be used as an actual total weight of commodities; 

when the intelligent shopping cart is moving strenuously, the values collected by the weight sensor cannot be used as the actual total weight of the commodities; and 
when the intelligent shopping cart changes from a moving state to the stationary state, and the weight sensor collects six consecutive and identical values starting with “st”, then weight values read by the weight sensor are determined as stable and accurate, and the weight values are used as the actual total weight of the commodities; 
when the intelligent shopping cart is in an unlocking state, the total weight of the commodities in the shopping cart is continuously detected in real time by the weight sensor; 
after continuously detecting and obtaining a total weight mn+1 of the commodities in the shopping cart by the weight sensor, the total weight mn+1 of the commodities is compared with a total weight mn of the commodities obtained after a previous selection behavior is completed to obtain a variation value m∆ of the total weight of the commodities; when m∆>0, determining that the commodities to be purchased are placed in the intelligent shopping cart; when m∆<0, determining that the commodities to be purchased are taken out from the shopping cart; and when m∆=0, determining that there is no operation on the commodities to be purchased,” 
as recited in claim 1. Claims 3, 4, and 6 depend, directly or indirectly from claim 1, and are patentable based on their dependence.


However, Coveley fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2017/0249491 (MacIntosh et al.) discloses that, in some arrangements, product packaging is digitally watermarked over most of its extent to facilitate high-throughput item identification at retail checkouts. Imagery captured by conventional or plenoptic cameras can be processed (e.g., by GPUs) to derive several different perspective-transformed views - further minimizing the need to manually reposition items for identification. Crinkles and other deformations in 
However, MacIntosh et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687